. . ._1




     This document contains some                                    JAMES BSTRANDER #1675595.
     pages that are of poor quality                                 HUGHES UNIT
     at the time of imaging.                                        RT 2, BQ~ 4400 .
                                                                    GATESVILLE,TEXAS 76597

                                                                    April 29, 2015
                             ·-·
COURT OF CRIMINA!. APPEALS
P.O. BOX 12308
AUSTIN,TEXAS 78711



Dear Cl!erk,

                         -                                 ~



  Enclosed is the PLAINTIFF'S ORIGINAl. APPLICATION FOR t-1RIT OF MANDAMUS
                                                           (
                                                               '-

to be filed. Please assign a cause nu'mber, and stamp file copy of this
                                                   .                        .
-~   cover letter and return to me in              th~   self-addressed stamped               envelo~e


that I.'ve provided.
                                      •   •   ·,                       j:   .--


  5fti~Rtt(   Thank you for your attention in this matter.

                                                         Sincerely,
                                                                                         --
                                                                                        ..



                                                                                  -------




                                                                                         RECENED\N
                                                                                  tOUR1' Of CR\M\NAL APPEALS

                                                                                             APR 2 91 ?.0\5
                                                                                     Abe\ Acosta, C\erk
JAMES OSTRANDER                            §             fN TH8IN66Tn!L IUDii:CIA'·
TDCJ-ID# 1675595,                     §
          Relator                     §                             THE
                                      §,                 IF~:;TBJ   CT Comn ®F
vs.                                   §              COURT OF CRIMINAl APPEALS
WANDA PRINGLE, COUNTY DISTRICT CLERK: §
IN HER OFFICIAL CAPACITY,             §
           Respondent                 §


    A.     PLAINTIFF'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS


 TO THE HONORABLE JUDGE OF SAID COURT":

   COMES NOW, James Ostrander; TDCJ-ID# 1675595, Relator, pro se in the above-

 styled and numbered cause of action and tiles this Original Application

 For Writ of Mandamus, pursuant to krticle 11.07 Section                  3~c)   of the Texas

 Code of Criminal
           ' ..... Procedure, and would show the court the following:

       B. RELATOR                          I.
1.01 James Ostrander, is a prisoner incarcerated in the Texas Department

 of Criminal Justice and is appearing pro se, who can be located at the:

Hughes Unit
Rt. 2, Box 4400
Gatesville,Texas 76597

1.02 Relator has exhausted his remedies and has not other adequate                     rem~dy


 at law.

1.03     The act sought to be compelled is ministerial, not discretionary in

nature. TCCP Art. 11.07 Section 3(c) requires Respondent .to immediately

 transmit to the Court of Criminal Appeals a copy of the application for

 writ of habeas corpus, any answers filed, and a certificate reciting the
                                                                                                ...
                                                                                                  .:··.
 date upon which that finding was made;         ~f   the convicting court decides that

 there are no issues to be resolved. No copy of the application for Writ

 of habeas corpus, any answers filed, and a certificate reciting the date

                                      1,
"/




     upon which that finding was made have been transmitted to the Court of Crininal

     Appeals. Had such documents been transmitted to the Court of Criminal Appeals

     by Respondent as required by statue, Relator would have received notice

     from ·the· Courtnof Criminal     App~als.hv        I'"•sn•;rv:l_·,~r:t   '.S   r.enuh:!!•d rv   ~tat~lf·ro,


                                         II.

     C. RESPONDENT
                                  .                -·
     2.01 Respondent, Wanda Pringle, in         h~r       capacity as District Clerk of Earth

     Coonty, Texas has a ministerial duty to receive and file all papers in

     a criminal proceeding, and perform all other duties imposed on the clerk

     by law pursuant to TCCP Art. 2.21, and is responsible under TCCP 11.07

     ~ Sec. 3(c) to immediately transmit to the Court of Crimi.nal Appeals

     a copy of the application for writ of habeas corpus, and answers filed,

     and a certificate reciti.ng the date upon lAThich that finding was made if

     ·the convicting cou~t decides that'the~~ are no issues to be resolved.

     Wanda Pringle, District Clerk, of Earth County may be served at her place

     of business at P.O. Box 1427, Stephenville,Texas 76401.

                                         III.
            --                ~                                   ·-·
      D. VIOLATION OF ARTICEE 11; 07 6F THE TEXAS CODE OF CRIMIIIAL PROCEDURE

      3. 01 The Respondent violated Art. ll. 07 Sec. 3 (c) of the Texas Code of

      Crimin~l   Procedure by failing to provide a copy of the application for

     writ of habeas corpus, any answers filed, and a certificate reciting the

     date upon which that finding was made to the Court of Criminal Appeals

      within the time    prescribe~   by law and within a reasonable time from the

     date on which the documents were requested to be transmi.tted.

      3.02 Request for the transmittal of the application lfior Hri.t of habeas

     corpus was   ma~e   by Relator to Wanda Pringle, Di.strict Clerk of Earth County

                                           2.
and Respondent has refused to stamp file the date of the copy that Relator

has sent her, and Respondent kept the self-addressed-stamped envelope.

A true   e~nd    correct copy of the   ~ tKJHfli!fR   above letter is attached hereto
                                               .                             .
as Exhibit-A and is incorporated by reference herein for all purposes.

3.03 To date, Relator has received no response from Respondent regarding

Relator's request for transmittal of a copy of the application for writ

of habeas corpus, an:f. answers filed, and a certificate reciting·the date

upon which that findi.ng was made to the Court of Criminal Appeals·~

3.04 Relator has repeatedly put Respondent on notice that Relator seeks

the transmittal of a copy of the application for writ of habeas corpus,

any   ans~vers   filed, and   J:Rfft a certif:i.c3te reciting the date upon which
that finding was made to the Court of Criminal Appeals. In contrast to

Relator's efforts, Respondent has wholly failed to comply If* with the

Texas Code of Criminal Procedure, Art. 11.07 Sec. 3(c), is acting in bad

faith, and has also failed to afford Rela.tor the professional and common

courtesy of any written responses to his correspondence and requests.

3.05 Article 11.07 Sec. 3(c) clearly states that "[i!f the convicting

court decides that there are no such issues,           ~he     clerk shall immediately

transmit [emphasis added] to the Court of Cri.minal Appeals a copy of the

appication, any answers filed, and a certificate reciting the date upon

which that finding was made. FDilute b6 the court to act within the allowed

20 days shall consti.tute such a finding."         'I'~HCM«K   Texas Code of Criminal

Procedure    .XI;J;!!~H   Article lL 07 Sec. 3(c). Respondent is in violatiory.-

of this procedure, ministerial duties, and thus the laws of this state.

                                          3.
                                IV.

E. PRAYER FOR RELIEF

B     t.JHEREFORE, PREMISES CONSIDERED, Relator, James Ostrander, pro se, respect-

fully requests a finding that the Respondent did not transmit documents

to the Court of Criminal Appeals within a reasonable time after. the date

they were requested and that Relator brought this litigation in good faith

and has substantialfy prevailed. Relator prays for an Order directing

Respondent to transmit copy of the application 15or writ of habeas corpus,

any answers fi.led, and a certificate reciting the date upon which that

finding_ was made to the Court of Criminaol Appeals as directed in Art. 11.07

Sec. 3(c) of the Texas Code of Criminal Procedure and as requested i.n

Relator's letter (Exhibit-A).



I




                                  -
                      UNSWORN DECLARATION

       I, James Ostrander, TDCJ# 1675595, bei~g prese~tly incarcerated in the
    Hughes Unit of the Texas Department of Criminal Justi.ce in Coryell County,
    Texas verify and declare under the p(;!nalty of perjury that the foregoing
    IHRWMMWKI statements and Exhibit-A are true and correct. Executed en this
    the 29th day of April, 2015.

                                       ~-ostrander~167ss9s      _________
                                       Hughes Unit
                                       Rt 2, Box 4400
                                       Gatesville,Texas 76597
                                       (254) 865-6663




                                 4.
                                                                                        ..',




                            Cause No.
                                        -----------------
JAMES OSTRANDER                    §                          IN
TDCJ-ID# 1675595,                 §
., ,      Relator                  §                          THE
                                   §                                     -
vs.                               §             COURT OF CRIMINAt Al''P'E.~T.S
           -                      §
HANDA PRINGLE, COlTh"TY _DISTRICT §                        AUSTIN, TEXAS
CLERK: IN HER OFFICIAL CAPACITY,§
                 Respondent       §


                                ORDER


  On this day, came on to be heard the fcregoing          lUiR'!H~lU{   Plalntiff' s

Original Appl:i.cation for> W~i t of Mand~mu~ and   i_t   appears .to the Court that

the same should be:

        GRANTED

  IT IS THEREFORE ORDERED THAT the District Clerk shall immediately              etl   1111it

transmit to the Court of Criminal Appeals a copy of the application for

writ of habeas corpus, any answers filed, and a certifi.cat                                                                                                                                                                                                                                                                                                                                                                                           -·~-~---·\
                                                                                                                                                                                                                                                                                         ~)      .I             i

                                                                                                                                                                                                                                                                                      ;"·              '        .
                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                      ; t..'
                                                                                                                                                                                                                                                                                        :.·
                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                              ;·.            ,,\,,,,,  \
                                                                                                                                                                                                                                                                                     f        ......
                                              ·      .:                                             CERTIFICATE OF SERVICE

  I, James Ostrander, Relator, pro se, herein certify that I have mailed

the foregoing Pl.Ail\TTIFF' S ORIGINAl. APPl.ICATTON FOR WRIT OF MANDAMUS

by placing same, in a prison mail box, with first-class, pre-paid postage

affixed thereon, on this 29th day of April, 2015, addressed to:

The Court of Criminal Appea1s
P.O. Box 12308
Austin,Texas 78711                                               __   ...--·--··